 



EXHIBIT 10.6
POLISH FORM
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
AWARD AGREEMENT FOR EMPLOYEES
[FORM OF AWARD] AWARDED TO [GRANTEE’S NAME] ON [GRANT DATE]
The Scotts Miracle-Gro Company (“Company”) and its shareholders believe that
their business interests are best served by ensuring that you have an
opportunity to share in the Company’s business success. To this end, the Company
adopted and its shareholders approved The Scotts Miracle-Gro Company 2006
Long-Term Incentive Plan (“Plan”) through which key employees, like you, may
acquire (or share in the appreciation of) common shares of the Company.
We cannot guarantee that the value of your Award (or the value of the common
shares you acquire through an Award) will increase. This is because the value of
the Company’s common shares is affected by many factors. However, the Company
believes that your efforts contribute to the value of the Company’s common
shares and that the Plan (and the Awards made through the Plan) is an
appropriate means of sharing with you the value of your contribution to the
Company’s business success.
This Award Agreement describes the type of Award that you have been granted and
the conditions that must be met before you may receive the value associated with
your Award. To ensure you fully understand these terms and conditions, you
should:

  •   Read the Plan and the Plan’s Prospectus, as supplemented, carefully to
ensure you understand how the Plan works;     •   Read this Award Agreement
carefully to ensure you understand the nature of your Award and what you must do
to earn it; and     •   Contact [Contact’s Name at Company], [Contact’s Title]
at [Telephone Number] if you have any questions about your Award. Or, you may
send a written inquiry to the address shown below:

The Scotts Miracle-Gro Company
Attention: [Contact’s Name at Company]
[Contact’s Title]
14111 Scottslawn Road
Marysville, Ohio 43041
You must return a signed copy of this Award Agreement no later than [___Days
Post Grant Date] to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]

 



--------------------------------------------------------------------------------



 



POLISH FORM
If you do not do this, your Award will be forfeited and you will not be entitled
to receive anything on account of this Award.

 



--------------------------------------------------------------------------------



 



POLISH FORM
Description of Your Nonqualified Stock Options
You have been awarded Nonqualified Stock Options (or “NSOs”) to purchase [Number
Granted] common shares of the Company. You may purchase one of the Company’s
common shares for each NSO, but only if you pay US $[Price] (“Exercise Price”)
for each common share you purchase, you exercise the NSOs on or before
[Expiration Date] (“Expiration Date”) and you meet the terms and conditions
described in this Award Agreement, the Plan and the Prospectus, as supplemented.
You also must arrange to pay any taxes due on exercise using one of the
procedures described later in this Award Agreement.
Limits on Exercising Your NSOs
Normally, your NSOs will vest (and become exercisable) on [Vesting Date] but
only if you are actively employed by [the name of the Polish employer]
(“Employer”) on [Vesting Date] and all other conditions described in this Award
Agreement, the Plan and the Prospectus, as supplemented, are met.
This does not mean that you must exercise your NSOs on this date; this is merely
the first date that you may do so. However, your NSOs will expire unless they
are exercised on or before the Expiration Date ([Expiration Date]).
There are some special situations in which your NSOs may vest earlier. These are
described later in this Award Agreement.
At any one time, you may not exercise NSOs to buy fewer than 100 common shares
of the Company (or, if smaller, the number of your outstanding vested NSOs).
Also, you may never exercise an NSO to purchase a fractional common share of the
Company; NSOs for fractional common shares will always be redeemed for cash.
Exercising Your NSOs
After they vest, you may exercise your NSOs by completing an Exercise Notice. A
copy of this Exercise Notice is attached to this Award Agreement. Also, a copy
of this Exercise Notice and a description of the procedures that you must follow
to exercise your NSOs are available from [Third Party Administrator] at [TPA
Telephone Number] or at the address shown below.
You may use one of three methods to exercise your NSOs and to pay any taxes
related to that exercise. You will decide on the method at the time of exercise.
Cashless Exercise and Sell: If you elect this alternative, you will be deemed to
have simultaneously exercised the NSOs and to have sold the common shares
underlying those NSOs. When the transaction is complete, you will receive cash
(but no common shares of the Company) equal to the difference between the
aggregate value of the common shares deemed to have been acquired through the
exercise minus the NSOs’ aggregate exercise price and related taxes.
Combination Exercise: If you elect this alternative, you will be deemed to have
simultaneously exercised the NSOs and to have sold a number of those common
shares with a value equal to the NSOs’ aggregate exercise price and related
taxes. When the transaction is complete, the balance of the common shares
subject to the NSOs you exercised will be transferred to you.
Exercise and Hold: If you elect this alternative, you must pay the full exercise
price plus related taxes (in cash, a cash equivalent or in common shares of the
Company having a value equal to the

 



--------------------------------------------------------------------------------



 



POLISH FORM
exercise price and which you have owned for at least six months before the
exercise date). When the transaction is complete, you will receive one common
share for each NSO exercised.
Before choosing an exercise method, you should read the Prospectus, as
supplemented, to ensure you understand the federal income tax effect of
exercising your NSOs and of the exercise method you choose.
     If you do not elect one of these methods, we will apply the Cashless
Exercise and Sell method described above.
Tax Treatment of Your NSOs
The federal income tax treatment of your NSOs is discussed in the Plan’s
Prospectus, as supplemented.
*****
General Terms and Conditions
You May Forfeit Your NSOs if Your Employment Ends
Normally, you may exercise your NSOs after they vest and before the Expiration
Date ([Expiration Date]). However, your NSOs may be cancelled earlier than the
Expiration Date if you terminate employment before [Vesting Date].
[a] If your employment is terminated for “cause” (as defined in the Plan), the
NSOs will expire on the date your employment ends; or
[b] If your employment is terminated because of [i] your death or [ii] having
obtained a determination of having a significant or moderate degree of
disability (orzeczenie ustalaj 1ce znaczny lub umiarkowany stopieñ niepe
3nosprawnoœci), the NSOs will expire on the earlier of the Expiration Date or
12 months after you terminate; or
[c] If your employment is terminated after you have reached either [i] age 55
and completed at least 10 years of employment with the Employer or [ii] age 62
regardless of your years of service, the NSOs will expire on the earlier of the
Expiration Date or 12 months after you terminate; or
[d] If your employment is terminated for any reason other than “cause,” death or
disability, your NSOs will expire on the earlier of the Expiration Date or
90 days after you terminate.
Note: it is your responsibility to keep track of when your NSOs expire.
You May Forfeit Your NSOs if You Engage in Conduct That is Harmful to the
Company (or any Affiliate or Subsidiary)
You also will forfeit any outstanding NSOs and must return to the Company all
common shares and other amounts you have received through the Plan if, without
our consent, you do any of the following within 180 days before and 730 days
after terminating employment (as defined in the Plan) with the Employer:
[a] You serve (or agree to serve) as an officer, director, consultant or
employee of any proprietorship, partnership, corporation or other entity or
become the owner of a business or a member of a partnership that competes with
any portion of the Company’s (or any Affiliate’s or

 



--------------------------------------------------------------------------------



 



POLISH FORM
Subsidiary’s) business with which you have been involved any time within five
years before termination of employment or render any service (including, without
limitation, advertising or business consulting) to entities that compete with
any portion of the Company’s (or any Affiliate’s or Subsidiary’s) business with
which you have been involved any time within five years before termination of
employment;
[b] You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
[c] You deliberately engage in any action that the Company concludes has caused
substantial harm to the interests of the Company or any Affiliate or Subsidiary;
[d] On your own behalf or on behalf of any other person, partnership,
association, corporation or other entity, you solicit or in any manner attempt
to influence or induce any employee of the Company or any Affiliate or
Subsidiary to leave the Company’s or any Affiliate’s or Subsidiary’s employment
or use or disclose to any person, partnership, association, corporation or other
entity any information obtained while an employee of the Company or any
Affiliate or Subsidiary concerning the names and addresses of the Company’s or
any Affiliate’s or Subsidiary’s employees;
[e] You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
[f] You fail to return all property (other than personal property), including
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, formulae or any other tangible property or document and any and all
copies, duplicates or reproductions that you have produced or received or have
otherwise been submitted to you in the course of your employment with the
Employer; or
[g] You engaged in conduct that the Committee (as defined in the Plan)
reasonably concludes would have given rise to a termination for “cause” (as
defined in the Plan) had it been discovered before you terminated your
employment.
Your NSOs May Vest Earlier Than Described Above. Normally, your NSOs will vest
only in the circumstances described above. However, if there is a “Change in
Control” (as defined in the Plan), your NSOs may vest earlier. You should read
the Plan and the Prospectus, as supplemented, carefully to ensure that you
understand how this may happen.
Amendment/Termination. We may amend or terminate the Plan at any time.
Rights Before Your NSOs Are Exercised: You may not vote, or receive any
dividends associated with, the common shares underlying your NSOs.
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
or to exercise any vested NSOs that are unexercised when you die. This may be
done only on the attached Beneficiary Designation Form and by following the
rules described in that Form. The Beneficiary Designation Form

 



--------------------------------------------------------------------------------



 



POLISH FORM
need not be completed now and is not required as a condition of receiving your
Award. If you die without completing a Beneficiary Designation Form or if you do
not complete that Form correctly, your beneficiary will be your surviving spouse
or, if you do not have a surviving spouse, your estate.
Transferring Your NSOs: Normally your NSOs may not be transferred to another
person. However, you may complete a Beneficiary Designation Form to name the
person who may exercise your NSOs if you die before the Expiration Date of your
NSOs. Also, the Committee may allow you to place your NSOs into a trust
established for your benefit or for the benefit of your family. Contact [Third
Party Administrator] at [TPA Telephone Number] or at the address given below if
you are interested in doing this.
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws of the United States of America and of the State of Ohio
(other than laws governing conflicts of laws).
Other Agreements: Also, your NSOs will be subject to the terms of any other
written agreements between you and the Company to the extent that those other
agreements do not directly conflict with the terms of the Plan or this Award
Agreement.
Adjustments to NSOs: Your NSOs will be adjusted, if appropriate, to reflect any
change to the Company’s capital structure (e.g., the number of your NSOs and the
Exercise Price will be adjusted to reflect a stock split).
No Right to Employment: Your award of NSOs is a voluntary act taken by the
Company being made on a one-time basis and it does not constitute a commitment
to make any future awards. This award of NSOs and any payments made hereunder do
not originate from and are not due from the Employer and they will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance. Nothing in this Award Agreement will give you any right to
continue employment with the Employer or interfere in any way with the right of
the Employer to terminate your employment.
Data Privacy: Information about you and your participation in the Plan,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all NSOs or
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor, may be collected, recorded, held, used
and disclosed for any purpose related to the administration of the Plan. You
understand that the Employer, the Company and its Subsidiaries or Affiliates may
transfer such information to any third party administrators, regardless of
whether such persons are located within your country of residence, the European
Economic Area or in countries outside of the European Economic Area, including
the United States of America. Your execution of the Award Agreement is
tantamount to your consent to the transfer of your personal data as provided
above and the processing of information relating to you and your participation
in the Plan in any one or more of the ways referred to above.
Other Rules: Your NSOs also are subject to more rules described in the Plan and
in the Plan’s Prospectus, as supplemented. You should read both of these
documents carefully to ensure you fully understand all the terms and conditions
of the grant of NSOs made to you under this Award Agreement.
*****
You may contact [Third Party Administrator] at [TPA Telephone Number] or at the
address given below if you have any questions about your Award or this Award
Agreement.

 



--------------------------------------------------------------------------------



 



POLISH FORM
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to [Third Party
Administrator] at the address given below no later than [___Days Post Grant
Date].
By signing below, I acknowledge and agree that:

  •   A copy of the Plan has been made available to me;     •   I have received
a copy of the Plan’s Prospectus, as supplemented;     •   I understand and
accept the conditions placed on my NSOs and understand what I must do to earn
and exercise my NSOs. I also have had the opportunity to seek advice from
independent counsel regarding the terms and conditions of my NSOs;     •   I
will consent (on my own behalf and on behalf of my beneficiaries and without any
further consideration) to any necessary change to my NSOs or this Award
Agreement to comply with any law and to avoid paying penalties under
Section 409A of the U.S. Internal Revenue Code, even if those changes affect the
terms of my NSOs and reduce their value or potential value; and     •   If I do
not return a signed copy of this Award Agreement to the address shown below on
or before [___Days Post Grant Date], my NSOs will be forfeited and I will not be
entitled to receive anything on account of this Award.

                      [Grantee’s Name]       THE SCOTTS MIRACLE-GRO COMPANY    
 
                   
By:
          By:        
 
                   
 
                   
Date signed:
          Name:        
 
                   
 
                   
 
          Title:        
 
                   
 
                   
 
          Date signed:        
 
                   

A signed copy of this Award Agreement must be sent to the following address no
later than [___Days Post Grant Date]:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
After it is received, The Scotts Miracle-Gro Company 2006 Long-Term Incentive
Plan Committee will acknowledge receipt of your signed Award Agreement.

 



--------------------------------------------------------------------------------



 



POLISH FORM
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
AFFECTING NONQUALIFIED STOCK OPTIONS GRANTED TO
[GRANTEE’S NAME] ON [GRANT DATE]
Additional copies of this Nonqualified Stock Option Exercise Notice (and any
further information you may need about this Exercise Notice or exercising your
NSOs) are available from [Third Party Administrator] at the address given below.
By completing this Exercise Notice and returning it to [Third Party
Administrator] at the address given below, I elect to exercise the NSOs
described below:
NOTE: You must complete a separate Nonqualified Stock Option Exercise Notice
each time you exercise NSOs granted under each Award Agreement (e.g., if you are
exercising 200 NSOs granted January 1, 2007 and 100 NSOs granted January 1, 2008
under a separate award agreement, you must complete two Nonqualified Stock
Option Exercise Notices, one for each set of NSOs being exercised).
AFFECTED NSOS: This exercise relates to the following NSOs (fill in the blanks):
GRANT DATE: [GRANT DATE]
NUMBER OF NSOS BEING EXERCISED WITH THIS EXERCISE NOTICE:
                                        
EXERCISE PRICE: The Exercise Price due is US
$                                                            
NOTE: This amount must be the product of US $[Price] multiplied by the number of
NSOs being exercised.
PAYMENT OF EXERCISE PRICE: I have decided to pay the Exercise Price and any
related taxes by (check one):
NOTE: These methods are described in the Award Agreement.

     ____   Cashless Exercise and Sell.

     ____   Combination Exercise.

     ____   Exercise and Hold.

Note:

  •   If you select the Exercise and Hold method of exercise, you must also
follow the procedures described in the Award Agreement to pay the Exercise Price
and the taxes related to this exercise. You should contact [Third Party
Administrator] at the address given below to find out the amount of the taxes
due.

 



--------------------------------------------------------------------------------



 



POLISH FORM

  •   If you select either the Cashless Exercise and Sell or the Combination
Exercise methods of paying the Exercise Price, you should contact [Third Party
Administrator] at the address given below to be sure you understand how your
choice of payment will affect the number of common shares of the Company you
will receive.

 



--------------------------------------------------------------------------------



 



POLISH FORM
YOUR ACKNOWLEDGEMENT OF EFFECT OF EXERCISE
By signing below, I acknowledge and agree that:

  •   I fully understand the effect (including the investment effect) of
exercising my NSOs and buying common shares of the Company and understand that
there is no guarantee that the value of these common shares will appreciate or
will not depreciate;     •   This Exercise Notice will have no effect if it is
not returned to [Third Party Administrator] at the address given below before
the Expiration Date specified in the Award Agreement under which these NSOs were
granted; and     •   The common shares of the Company I am buying by completing
and returning this Exercise Notice will be issued to me as soon as
administratively practicable.

[Grantee’s Name]
                                                                                
(signature)
Date signed:                                         
A signed copy of this Nonqualified Stock Option Exercise Notice must be sent to
the following address no later than the Expiration Date:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
*****

 



--------------------------------------------------------------------------------



 



POLISH FORM
ACKNOWLEDGEMENT OF RECEIPT
A signed copy of this Nonqualified Stock Option Exercise Notice was received on:
                                        .
[Grantee’s Name]:
___   Has effectively exercised the NSOs described in this Notice; or
___   Has not effectively exercised the NSOs described in this Notice because
                                                            
(describe deficiency)
The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee

By:                                           

Date:                                           

Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.

 



--------------------------------------------------------------------------------



 



POLISH FORM
Committee’s Acknowledgment of Receipt
A signed copy of this Award Agreement was received on                     .
By:                                         
[Grantee’s Name]
___   Has complied with the conditions imposed on the grant and the Award
Agreement remains in effect; or
___   Has not complied with the conditions imposed on the grant and the [Name of
Award(s)] are forfeited because
                                                                                .
describe deficiency
The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee

By:                                           

Date:                                           

Note: Send a copy of this completed Award Agreement to [Grantee’s Name] and keep
a copy as part of the Plan’s permanent records.

 



--------------------------------------------------------------------------------



 



POLISH FORM
THE SCOTTS MIRACLE-GRO COMPANY
2006 LONG-TERM INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
RELATING TO [FORM OF AWARD] AWARD GRANTED TO
[GRANTEE’S NAME] ON [GRANT DATE]
1.00 Instructions for Completing This Beneficiary Designation Form
You may use this Beneficiary Designation Form to [1] name the person you want to
receive any amount due under The Scotts Miracle-Gro Company 2006 Long-Term
Incentive Plan after your death or [2] change the person who will receive these
benefits.
There are several things you should know before you complete this Beneficiary
Designation Form.
First, if you do not elect a beneficiary, any amount due to you under the Plan
when you die will be paid to your surviving spouse or, if you have no surviving
spouse, to your estate.
Second, your election will not be effective (and will not be implemented) unless
you complete all applicable portions of this Beneficiary Designation Form and
return it to [Third Party Administrator] at the address given below.
Third, all elections will remain in effect until they are changed (or until all
death benefits are paid).
Fourth, if you designate your spouse as your beneficiary but are subsequently
divorced from that person (or your marriage is annulled), your beneficiary
designation will be revoked automatically.
Fifth, if you have any questions about this Beneficiary Designation Form or if
you need additional copies of this Form, please contact [Third Party
Administrator] at [TPA Telephone Number] or at the address or number given
below.
1.00 Designation of Beneficiary
1.01 Primary Beneficiary:
I designate the following person(s) as my Primary Beneficiary or Beneficiaries
to receive any amount due after my death under the terms of the Award Agreement
described at the top of this Beneficiary Designation Form. This benefit will be
paid, in the proportion specified, to:

                     
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              

 



--------------------------------------------------------------------------------



 



POLISH FORM

                     
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              

1.02 Contingent Beneficiary
     If one or more of my Primary Beneficiaries die before I die, I direct that
any amount due after my death under the terms of the Award described at the top
of this Beneficiary Designation Form:
___   Be paid to my other named Primary Beneficiaries in proportion to the
allocation given above (ignoring the interest allocated to the deceased Primary
Beneficiary); or
___   Be distributed among the following Contingent Beneficiaries:

                     
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              
 
                   
 
      % to                              
 
          (Name)   (Relationship)    
 
                   
 
  Address:                              

Elections made on this Beneficiary Designation Form will be effective only after
this Form is received by [Third Party Administrator] and only if it is fully and
properly completed and signed.
[Grantee’s Name]
Date of Birth:
                                                                                                                                            
Address:
                                                                                                                                            
                                                                                                                                                                
     Sign and return this Beneficiary Designation Form to [Third Party
Administrator] at the address given below.

                 
 
               
 
               
Date
          Signature    

Return this signed Beneficiary Designation Form to [Third Party Administrator]
at the following address:

 



--------------------------------------------------------------------------------



 



POLISH FORM
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[Contact’s Address]
[TPA Telephone Number]
Received on:                                                             
By:
                                                                                

 